Citation Nr: 1129093	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  97-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to December 1966.  He was a member of the Air Force Reserves and also served on active duty for training (ACDUTRA) from July 1980 to December 1980, January 1988 to May 1988, and additional periods of shorter duration until his separation from the Reserves in June 1990, including May 3, 1989, to May 11, 1989.

This matter comes to the Board of Veterans' Appeals (Board) from an October 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for a psychiatric disorder.  The Veteran perfected an appeal of that decision.

In a July 1992 rating decision the RO denied entitlement to service connection for a psychiatric disorder, which was diagnosed as bipolar disorder.  The appellant was notified of that decision and did not appeal, and the July 1992 decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 19.192 (2010).  The Veteran again claimed entitlement to service connection for a psychiatric disorder, and in the October 1993 decision here on appeal, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.

The Veteran's appeal was previously before the Board in May 1998, at which time the Board remanded the case to the RO for additional development.  The case was then returned to the Board, and in a June 2003 decision the Board determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran appealed the Board's June 2003 decision to the United States Court of Appeals for Veterans Claims ("Court").  As the result of a Joint Motion, in a January 2004 Order, the Court vacated the June 2003 decision and remanded the case to the Board for further development and re-adjudication.

In July 2004, the Board determined that new and material evidence had been presented and reopened the Veteran's claim.  The Board then remanded the case for certain procedural and evidentiary development.

In February 2009, the Board again remanded the Veteran's case for additional procedural and evidentiary development.  It is properly before the Board at this time.

In February 2011, the Veteran was informed that the Veterans Law Judge that conducted his October 1997 was no longer employed by the Board.  In a response submitted that same month, the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge in Washington, D.C.  In a letter dated in May 2011, the Veteran was informed that he was scheduled for this hearing in July 2011.  However, in a May 2011 written statement, the Veteran's representative withdrew his hearing request.

In July 2011, the Veteran submitted additional evidence to the Board and waived RO review of that evidence.


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as bipolar disorder, was first manifested on May 22, 1989, and it is not related to any period of active service or active duty for training.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran's claim was already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Thereafter, the Veteran was provided with notice compliant with the VCAA in August 2004 and May 2009.  Thereafter, the claim was readjudicated with the issuance of a supplemental statement of the case in August 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained VA and private treatment records.

In February 2009, the Board remanded the Veteran's claim for the RO to ask him to submit releases so that VA could request records from Southern Pines Psychiatric Hospital and Baker Psychiatric Hospital.  While the Veteran was provided with VA Form 21-4142, he did not return that form and indicated in a response received in September 2009 that he had no other information or evidence to submit.  Therefore, while these potentially pertinent records are not associated with the claims file, the Board has made every effort to obtain them.  Without the Veteran submitted a release for these records, VA cannot request them.

Here, the Veteran was not afforded an examination addressing whether any acquired psychiatric disorder is related to a period of active service or active duty for training.  However, there is no lay or medical evidence of record that any acquired psychiatric disorder began during active service, and the Board has found, as is explained below, that the only evidence suggesting that the Veteran has bipolar disorder that began during a travel period of his active duty for training is not credible.  Therefore, an examination for this claim is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

As an initial matter the Board notes that the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

The determination as to veteran status is based on the period of service for which benefits are claimed.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium).  Although the Veteran served on active duty from December 1962 to December 1966, that fact is not relevant in determining whether he has the status of a veteran for his active duty for training in May 1989.  Unless it is established that the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty during his May 1989 active duty for training, that period of active duty for training does not constitute active military service, and the appellant does not have the status of a veteran for that period of service.  If he does not have the status of a veteran for that period of active duty for training, he is not entitled to the presumptions applicable to "veterans" in determining entitlement to VA compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  As such, while the Board will refer to him as a "veteran" here, veteran status for the period of active duty for training that occurred in May 1989 has not been established.

The Veteran's military personnel records show that he served on active duty in the Air Force from December 1962 to December 1966, at which time he was released from active duty and assigned to the Air Force Individual Ready Reserve, where he remained through 1968, without performing any active or inactive duty service, and then reverted to civilian status.  In February 1975, he reenlisted in the Air Force Reserves, where he remained until discharge from the Reserves in October 1990.

The Veteran's active duty service medical records (December 1962 to December 1966) show that he was psychiatrically normal at both service entry and separation.  These records do not reflect any complaints, symptomatology, or history pertaining to an acquired psychiatric disorder.

The Veteran's personnel records show that he served a period of active duty for training from January 1988 to May 1988, then was discharged to his Reserve unit, where he served as a flight engineer.  His Reserve service personnel records show that: On April 1 and 2, 1989, he had inactive duty training (IDT); on April 3, 1989, he had flying time, designated as AFTP (Air Force Training Period); from April 4 through 7, 1989, he was on Special Tour (active duty for training [ADT]); from April 10 through 15, 1989, he was on Special Tour (ADT); for April 17 and 18, 1989, he had AFTP; from April 19 through 21, 1989, he was on Special Tour (ADT); from April 28 through May 2, 1989, he was on Special Tour (ADT); on May 3 and 4, 1989, he had IDT; from May 5 through 10, 1989, he was on Special Tour (ADT); and on May 11, 1989, he had AFTP.

The Veteran's Reserve service medical records for the above-mentioned periods of duty do not reflect any complaints, symptomatology or history pertaining to an acquired psychiatric disorder.  A medical report, dated May 21, 1989, indicates that the Veteran was not available to undertake his periodic physical examination and that, based on reports from his military supervisor, the Veteran had displayed delusional and inappropriate behavior in the past twenty-four hours, which requires medical clearance for continued flying duties.  His personnel records show that he had IDT on June 12 and 13, 1989.  His service medical records show that he underwent flying status medical examination on those dates, which resulted in the medical recommendation that he be disqualified for service.  His June 13, 1989, examination report notes a history of an acute psychotic break, probable bipolar disorder, in May 1989, and medical review board was recommended.

A June 1989 private record from G. Werber Bryan Psychiatric Hospital shows that the Veteran was admitted on judicial papers on May 22, 1989, from Charleston, South Carolina.  He had been transferred from Southern Pines Hospital in Charleston, South Carolina.  At discharge, the diagnosis was bipolar disorder, manic phase.  The Veteran was discharged from the hospital on June 7, 1989 by order of the probate court.

In October 1990, the Veteran was discharged from the Air Force Reserves.

In a December 1991 private treatment record, L.S., M.D. indicated that the Veteran had bipolar disorder that probably started in his 20s.  However, he did not receive any treatment and was functioning well enough to serve in the Air Force Reserves for many years.  He was discharged because of his first major manic episodes several years ago.

In a December 1991 private treatment record, R.R., M.S.W. indicated that the Veteran experienced his first manic episode in 1989 and was hospitalized at a South  Carolina state hospital.  He was also hospitalized at Leeds Hospital in 1989.  The Veteran denied any psychiatric treatment prior to his first manic episode in 1989.

In June 1993, the Veteran underwent VA examination.  He indicated that his present illness began in May 1989, while he was in Charleston, South Carolina.  He was coming home on a flight while he was still in service, he became elated, and recalled having a lot of energy.  He seemed restless and felt elevated and went back and forth for three days without listening to the schedule for his flight while he was in Myrtle Beach and Charleston, South Carolina.  After he landed, his boss took him to the hospital in South Carolina under a private psychiatrist.  He did well on medication until his elation began again, and he was hospitalized in January 1990 at the Northampton VA Medical Center.  In service, he was trained as a flight engineer.  Following evaluation, the diagnosis was bipolar disorder, manic type.

In a June 1996 written statement, the Veteran indicated that, after returning from a trip with the 77th Air Refueling Squadron of Seymour Johnson Air Force Base in Goldsboro, North Carolina, he felt extremely good while driving home to Charleston, South Carolina.  He felt so good that he stayed on the road between Goldsboro, North Carolina; Charleston, South Carolina; and Myrtle Beach, South Carolina for up to a week.  At that point, his chief master sergeant and assistant brought him to a hospital in Charleston.  After a brief evaluation, he was sent to G. Werber Bryant Hospital in Columbia, South Carolina.  He was diagnosed with bipolar disorder.  He had returned to his squadron thereafter, but was found unfit for worldwide duty due to his bipolar disorder and discharged.

In October 1997, the Veteran testified at a hearing before a Veterans Law Judge.  His representative indicated that he was on active duty for training on May 11, 1989, and was then authorized travel time.  After his period of active duty for training was over, he flew to Goldsboro, North Carolina, and began his drive home.  On that drive, he became very elated.  He drove home, stayed there approximately two hours, then drove to Myrtle Beach, South Carolina.  He was in a state of euphoria for about four days and drove back and forth between Charleston, Myrtle Beach, and Goldsboro.  He says that, on May 15, 1989, his friend came to his house in Charleston and had been looking for him.  His chief master sergeant was notified.  He flew to the Veteran's home and took him to the hospital.  After that, he was hospitalized at G. Werber Bryant Hospital.  He was subsequently found not fit for worldwide duty and given an honorable discharge from service.  The Veteran testified that this incident in May 1989 was the very first time he experienced such symptoms.

In a July 2004 decision, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  This new and material evidence consisted of the Veteran's written statements describing that he believed that his bipolar disorder began on his way home from active duty for training.  Also added to the record were the Veteran's reserve records, showing that he was on active duty for training from May 3 to May 11, 1989.  This evidence, together, suggested that the Veteran's psychiatric disorder may have had its onset while he was on active duty for training or while in authorized travel status.  Therefore, the Veteran's claim was reopened.  It was then remanded for additional development.

In a November 2005 response to an October 2005 request, the commander of the 77th Air Refueling Squadron indicated that he was unable to verify the Veteran's travel status for the Veteran's active duty for training that ended May 11, 1989.

In a December 2006 written statement, the Veteran indicated that he began driving home from Seymour Johnson Air Force Base on May 11, 1989.  On his way to Charleston, South Carolina, while on the highway, he began to get very high.  He arrived in Charleston around four in the afternoon.  He stayed at home for about one hour and then drove to Myrtle Beach, South Carolina.  He stayed in a hotel for about two hours and then got back on the road and drove to Goldsboro, North Carolina to see his chief master sergeant.  They spoke for about fifteen minutes.  Afterwards, he got back in his car and drove to Charleston, South Carolina.  After being home for a half hour, the Veteran's friend came to visit, told him that everyone was looking for him, and then called the Veteran's chief master sergeant.  The Veteran's sergeant then got on his private plane, flew to Charleston, and convinced the Veteran to get help.

A U.S. Government Joint Travel Regulation, associated with the claims file in March 2007, shows that, for travel by private, rental, or Government vehicle, one day of travel is allowed for each 400 miles or increment thereof.  An attached internet map shows that the distance between Raleigh, North Carolina, and Charleston, South Carolina is 279 miles.

Based on the evidence of record, the Board finds that service connection is not warranted for an acquired psychiatric disorder, diagnosed as bipolar disorder.  The evidence certainly establishes that the Veteran has a currently diagnosed acquired psychiatric disorder.  Credible evidence beginning on May 21, 1989, shows that the Veteran was exhibiting psychiatric symptoms, and evidence beginning on May 22, 1989, shows that the Veteran was treated for diagnosed bipolar disorder.  Therefore, at issue is whether the Veteran's bipolar disorder manifested during a period of active duty for training or whether it is etiologically related to any incident that occurred during a period of active duty for training.

The evidence shows that the Veteran had a period of active duty for training that began on May 3, 1989, and ended on May 11, 1989.  Furthermore, the Veteran is considered to have remained on active duty for training until the expiration of his authorized travel time.  In this case, since the Veteran was driving and his trip was less than 400 miles, he was authorized one day of travel time.  Therefore, the Board will conclude that the Veteran was on authorized travel time until May 12, 1989.

The Board finds that the preponderance of the evidence establishes that the Veteran's symptoms of bipolar disorder began in May 1989.  The only record even suggesting that the Veteran's bipolar disorder, or any acquired psychiatric disorder, began prior to this time is a December 1991 private treatment record, in which the doctor indicated that the Veteran's bipolar disorder probably began in his 20s.  No rationale is given for this statement, and all other medical and lay evidence of record establishes that the disorder began in May 1989.

The Veteran has alleged continuity of symptomatology of his bipolar disorder from the time he left his period of active duty on May 11, 1989, until May 21, 1989, when the first document shows that the Veteran exhibited symptoms of bipolar disorder.  The Veteran is certainly competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in this case, the Board finds that the Veteran's statements attempting to establish that his symptoms began on May 11, 1989, or during his allotted travel time are inconsistent and, therefore, not credible.  Specifically, in different written and oral statements, the Veteran has indicated that his trip home in May 1989 took one day, four days, or the better part of a week.  In one statement dated in October 1997, he indicated that his friend found him after five days.  In another statement, dated in December 2006, the Veteran asserted that his friend found him the same day that he left service.

Furthermore, the hospitalization record that shows the Veteran was admitted on May 22, 1989, indicates that he had been transferred to that facility from Southern Pines Psychiatric Hospital.  However, despite the RO specifically requesting the Veteran to submit these records or a release so that VA could request them, he did not do so and indicated in September 2009 that he had no more evidence to submit.  While the Veteran did submit additional evidence in July 2011, this did not consist of records from Southern Pines Psychiatric Hospital.

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request with regard to the records from Southern Pine Psychiatric Hospital, when he had submitted other documentation, causes the Board to draw a negative inference from his inaction.  Furthermore, this lack of cooperation leads to the Board's determination that no further development of the evidence with respect to the claim is warranted.

Here, the Veteran's claim would be aided by any May 1989 records that could be obtained from Southern Pines Psychiatric Hospital and by a statement from the Veteran's chief master sergeant, who he asserts flew to Charleston in May 1989 and admitted him to the hospital.  During the Veteran's October 1997 Board hearing, he was informed that such a statement would assist his case, the Veteran indicated that his sergeant was still living in Goldsboro, and he stated that he would attempt to get a statement.  No such statement was thereafter submitted.

Given this evidence, the Board finds that continuity of symptomatology for bipolar disorder, or any acquired psychiatric disorder, from May 11, 1989, when the Veteran ended his period of active duty for training, to May 21, 1989, when he began to display symptomatology or to May 22, 1989, when he was admitted to a psychiatric hospital and diagnosed with bipolar disorder, is not established.  Furthermore, the Board finds that there is no evidence that the Veteran's currently diagnosed bipolar disorder is in any way related to an event or incident that occurred during active duty for training.  The Veteran has not alleged such a connection, and the evidence does not suggest there is any relationship between any period of active service or active duty for training and the Veteran's diagnosed bipolar disorder.

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for an acquired psychiatric disorder, diagnosed as bipolar disorder.  As such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


